Title: William Lambert to Thomas Jefferson, 13 June 1809
From: Lambert, William
To: Jefferson, Thomas


          
            Sir,  City of Washington, June 13th 1809.
             I received yesterday your friendly letter of the 28th ulto in answer to a communication of mine, dated the 14th of March;—and with great pleasure accept the apology you have been pleased to make for a delay in its’ acknowledgment;—for as well as I now recollect its’ contents, (having kept no copy) it might have remained in the hands of one of our self important would-be great men, an age, without any reply at all. So far as my feeble efforts can extend, I shall, from principle, vindicate your character from the base aspersions hatched and brought forth in the hearts and on the tongues of jealous, malignant reptiles, unworthy the appellation of men.—When you were set up by your friends as a candidate for the presidency, in opposition to Mr Adams, I was in Bedford during the summer and fall of 1800, and thought my time could not be better employed than by preparing manuscript ballots, containing the names of 21 Electors, that were known to be in your favor; and without any assistance, I wrote 1200 of those ballots, which were distributed not only in Bedford, but some of the other counties composing the district: there is some reason to believe, that my exertions had an effect, which was not expected at that time, (particularly in Bedford.) It is probable I never should have informed you of this, during your continuance in office; but since you have retired, I think it not improper to state, that I acted from principle, without any prospect of interest to myself. You may, perhaps, have heard that I was again a candidate for the appointment of Clerk to the House of Representatives at the commencement of the present session of Congress, and have again been disappointed. A combination of envious calumniators have, in an assassin-like manner, endeavored to destroy me for some years past, and the minds of the members of Congress have, it seems, been poisoned by their malicious exertions.—You have hitherto (or in an essential degree, at least) been attacked in vain, for you were exalted above their impotent attempts to injure your fame:—it is far otherwise with me:—and after having devoted upwards of twenty years of the prime of my life (most part of which was spent in laborious, and (I may add) useful endeavors to promote a proper arrangement of business in the office of the House of Representatives) the members have listened to, and it appears, implicitly believed reports against me, without reflecting from what quarters and motives they have been propagated, and without any consideration of the length of time I have been employed, and the superior knowledge I must have attained of their forms of proceeding. I can no longer submit to be a convenient drudge in a subordinate situation under them, doing, in fact, the principal duties of Clerk to their House in the back ground; for the ease and credit of a person whom they delight to honor, but will never, perhaps, be sufficiently competent to understand or execute the part they have assigned him.   Having long been desirous of fixing a first meridian for the United States at the permanent seat of their government, I am now engaged in a revision of former astronomical calculations for that purpose:—the result will be ascertained by different methods from the data observed or given, and a mean taken of the whole.—The computation will be founded on a supposition,—
            
              
                
                1.
                That the Earth is a perfect sphere or globe.
              
              
                
                2.
                That it’s form is that of an oblate spheroid, whose equatorial axis is to it’s polar, in a ratio of 334 to 333.
              
              
                
                3.
                Admitting the ratio to be as 230 to 229.
              
            
            The parallaxes in longitude and latitude  will be computed from rules given in some of the cases of oblique angled spherical trigonometry, by finding the ★’s true altitude, angle of position and the angle between the vertical circle and a parallel to the Ecliptic,— and by the altitude and longitude of the nonagesimal (or highest point of the ecliptic), at the respective times of immersion and emersion of the Star at Washington and Greenwich.—
            Your sentiments on this undertaking, and any support you may be pleased to give, will be gratefully remembered by
            Sir, Your most obedient servant, William Lambert.
          
          
            ☞ An apology is due from me for not using “esquire” or some other style or title of distinction; but as I consider you above it, I hope the omission will be duly appreciated
          
        